Citation Nr: 1648453	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  10-13 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a fractured nose.

2.  Entitlement to service connection for sleep apnea, claimed as secondary to residuals of a fractured nose.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Esq.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2011 and December 2015 decisions, the Board remanded the Veteran's claims for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a May 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The issue of entitlement to service connection for a back disability was also remanded by the Board in December 2015.  In an April 2016 rating decision, service connection was granted for a lumbosacral spine disability and a 10 percent rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision.  That matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part is required.


REMAND

The Veteran asserts entitlement to service connection for residuals of a fractured nose, which he contends was incurred in a hand-to-hand combat demonstration during his active duty service.  A review of the Veteran's service treatment records (STRs) corroborates his contention that he engaged in hand-to-hand combat demonstrations (see the STR dated October 1969); although, there is no documentation of a fractured.  However, the Veteran's separation examination indicates that he should be referred to an ENT (an ear, nose, and throat physician).  With regard to a current diagnosis, a September 2009 private treatment record documented that the Veteran's septum was deviated to the left with obstruction of nasal passages, and swollen turbinates, bilaterally.

Critically, a nexus opinion has not been obtained as to the claimed residuals of nasal fracture.  As such, the matter must be remanded in order to afford the Veteran with a pertinent VA opinion to address the outstanding question of nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the claimed sleep disorder, the Veteran asserts that he has sleep apnea, as due to the residuals of nose fracture.  Thus, the AOJ's development of the residuals of nose fracture claim may impact the issue of service connection for sleep apnea, these matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the sleep apnea claim, at this juncture, would be premature, and this claim is thus remanded, as well.

Additionally, upon remand, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2014).
Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, the AOJ shall procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in records of the Veteran's VA treatment dated from August 2016 to present.  All such available documents must be associated with the claims file.

2. Thereafter, the AOJ shall refer the VA claims file to an examiner with appropriate expertise in order to obtain a nexus opinion as to the claimed residual of nasal fracture to include sleep apnea.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.

The examiner should clearly indicate whether the Veteran has any current residuals of an in-service fracture of the nose, to include sleep apnea.  With respect to any such diagnosed disability, the examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disability (1) was incurred in, or aggravated by, active duty, to include as a result of injuries sustained in hand-to-hand combat demonstrations, and/or (2) is approximately due to or aggravated by residuals of an in-service fracture of the nose.  The examiner should comment on the Veteran's reported assertions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, readjudicate the claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claims.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

